Citation Nr: 0301496	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  99-17 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a skin disorder 
claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for a cardiac 
disorder, diagnosed as coronary artery disease (CAD) and 
arteriosclerotic heart disease.  


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran has verified active military service from 
January 1991 to June 1991, including service in Southwest 
Asia during Operation Desert Shield/Storm.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision rendered by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein the veteran's claims of 
service connection for residuals of a skin disorder and 
cardiac disorder were denied.  

The Board remanded the veteran's claim in December 2000 
for action consistent with the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)). 


FINDINGS OF FACT

1.  All the evidence requisite for an equitable 
disposition of the veteran's claims has been developed and 
obtained, and all due process concerns as to the 
development of his claim have been addressed.  

2. The veteran served on active duty in Southwest Asia 
during the Persian Gulf War.

3. The veteran's skin disorder has been attributed to 
known clinical diagnoses including scalp dermatitis and 
acne keloidalis, nuchae.

4. There is no competent medical evidence of record 
relating any skin disorder to service, including service 
in the Persian Gulf.

5. A cardiac disorder of unspecified etiology is first 
shown more than one year after the veteran's separation 
from service, and is not shown to be related to that 
service.



CONCLUSIONS OF LAW

1. The veteran's skin disorder was not incurred in or 
aggravated by service, nor was it due to an undiagnosed 
illness. 38 U.S.C.A.§§ 1117, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).

2. A cardiac disorder were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for a disability resulting 
from an injury suffered or disease contracted while in 
active duty or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.303 (2002).  In addition, certain disorders - 
such as cardiovascular-renal disease, including 
arteriosclerosis - may be presumed to have been incurred 
during service when manifested to a compensable degree 
within a specified time (usually one-year) following 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2002).

In general, establishing service connection for a 
disability requires the existence of a current disability 
and a relationship or connection between that disability 
and a disease or injury incurred in service.  See 38 
U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.304 (2002); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

I. Entitlement to Service Connection for a Skin Disorder 

The veteran contends that he currently suffers from a skin 
disorder (claimed as due to an undiagnosed illness) as a 
result of his active service, and that service connection 
for his disability is appropriate.  After a review of the 
evidence, the Board finds that his contention is not 
supported by the record, and that his claim for service 
connection must fail.

On November 2, 1994, Congress enacted the "Persian Gulf 
War Veterans' Benefits Act," which was Title I of the 
"Veterans' Benefits Improvements Act of 1994," Public Law 
103-446.  That statute, in part, added a new section 1117 
to Title 38, United States Code, Section 1117 authorized 
VA to compensate any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness, 
or combination of undiagnosed illnesses, which became 
manifest either during active duty in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more within a presumptive period 
following service in the Southwest Asia theater of 
operations during the Persian Gulf War.  In establishing 
the presumptive period, the Secretary was to review any 
credible scientific or medical evidence, the historical 
treatment afforded other diseases for which service 
connection is presumed, and other pertinent circumstances 
regarding the experience of Persian Gulf veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non 
- exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a 
veteran had to experience manifestations of a chronic 
disability was two years after the date on which he/she 
last performed active service in the Southwest Asia 
theater of operations during the Gulf War.  In April 1997, 
VA published an interim rule that extended the presumptive 
period to December 31, 2001.  This extension of the 
presumptive period was adopted as a final rule in March 
1998, and on October 21, 1998, Public Law 105-277, 
§1602(a)(1) added 38 U.S.C. § 1118, which codified the 
presumption of service connection for an undiagnosed 
illness.

In November 2001, VA issued an interim final rule, which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the 
presumptive period from December 2001 to December 2006.  
See 38 C.F.R. § 3.317(a)(1)(i) (2002).

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001."  
This legislation amends various provisions of 38 U.S.C. §§ 
1117, 1118, including a complete revision of § 1117(a), 
which now provides as follows:

(1) The Secretary may pay compensation under this 
subchapter to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest- (A) during 
service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian 
Gulf War; or (B) to a degree of 10 percent or more during 
the presumptive period prescribed under subsection (b).

(2) For purposes of this subsection, the term 'qualifying 
chronic disability' means a chronic disability resulting 
from any of the following (or any combination of any of 
the following): 
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome) that is defined by a cluster 
of signs or symptoms. 
	(C) Any diagnosed illness that the Secretary 
determines in regulations prescribed under subsection (d) 
warrants a presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to § 1117, as 
follows:

(g) For purposes of this section, signs or symptoms that 
may be a manifestation of an undiagnosed illness or a 
chronic multisymptom illness include the following: (1) 
Fatigue. (2) Unexplained rashes or other dermatological 
signs or symptoms. (3) Headache. (4) Muscle pain. (5) 
Joint pain. (6) Neurological signs and symptoms. (7) 
Neuropsychological signs or symptoms. (8) Signs or 
symptoms involving the upper or lower respiratory system. 
(9) Sleep disturbances. (10) Gastrointestinal signs or 
symptoms. (11) Cardiovascular signs or symptoms. (12) 
Abnormal weight loss. (13) Menstrual disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness.  These statutory 
amendments are effective from March 1, 2002.  38 U.S.C. § 
1116(f), as added by § 201(c) of the "Veterans Education 
and Benefits Expansion Act of 2001," Pub. L. No. 107-103, 
115 Stat. 976 (2001).

However, compensation shall not be paid if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the 
Persian Gulf War; or if there is affirmative evidence that 
an undiagnosed illness was caused by a supervening 
condition or event that occurred between the appellant's 
most recent departure from active duty in the Southwest 
Asia theater of operations during the Persian Gulf War and 
the onset of the illness; or if there is affirmative 
evidence that the illness is the result of the appellant's 
own willful misconduct or the abuse of alcohol or drugs.  
See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (2002).

To qualify for compensation under these provisions, 
"Persian Gulf veteran" is defined as "a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  
The "Southwest Asia theater of operations" includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, 
Oman, the Gulf of Aden, the Gulf of Oman, the Persian 
Gulf, the Arabian Sea, the Red Sea, and the airspace above 
these locations.  See 38 C.F.R. § 3.117(d)(1) and (2) 
(2002).  In this case, the veteran's DD Form 214 indicates 
that he served in Southwest Asia in support of Operation 
Desert Shield/Desert Storm from February 1991 to May 1991.  
The Board concludes that the veteran meets the definition 
of "Persian Gulf veteran".  

The Board must now determine whether the claimed skin 
disorder is a "qualifying chronic disability" that became 
manifest either during the veteran's service in the 
Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more after 
service.

The veteran's service medical records do not reflect any 
complaint, diagnosis, or treatment for residuals of a skin 
disorder.  In October 1997, the veteran participated in 
the Gulf War Registry.  Records from his examination for 
the Registry in October 1997 note that he complained of a 
rash on his scalp since June 1995; the pertinent initial 
impression was dermatitis (scalp).  In a March 1998 VA 
examination report, the veteran complained of pruriginous 
papular lesions over the nape of his neck, which had begun 
one year before.  The examination report listed symptoms 
of tenderness on palpation, burning, and oozing of whitish 
liquid.  The examiner noted multiple hyperpigmented 
keloidal papules of nodules on the veteran's nape and neck 
and listed a diagnosis of acne keloidalis, nuchae.  VA 
treatment records and private treatment records submitted 
by the veteran are negative for any treatment of a skin 
disorder. 

The Board acknowledges the veteran's complaints of a skin 
disorder due to his service in the Persian Gulf.  He has 
not demonstrated, however, that he has the medical 
expertise that would render competent his statements as to 
the relationship between active military service and any 
current skin disorder.  His opinion alone cannot meet the 
burden imposed by 38 C.F.R. § 3.303 with respect to the 
relationship between events incurred during service and 
his current disability.  See Moray v. Brown, 2 Vet. App. 
211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). 

Statements submitted by the veteran qualify as competent 
lay evidence.  Competent lay evidence is any evidence not 
requiring that the proponent to have specialized 
education, training, or experience.  Lay evidence is 
considered competent if it is provided by a person who has 
knowledge of facts or circumstances and who can convey 
matters that can be observed and described by a layperson.  
See 38 C.F.R. § 3.159(a)(2) (2002).  Competent medical 
evidence is evidence provided by a person who is qualified 
through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  See 38 C.F.R. 
§ 3.159(a)(1) (2002).

The competent medical evidence of record establishes that 
the veteran has diagnosed conditions of scalp dermatitis 
and acne keloidalis.  The veteran's claimed skin disorder 
is not attributable to any undiagnosed illness.  The Board 
concludes that since the veteran's skin disorders have 
been attributed to known clinical diagnoses, neither can 
be considered a "qualifying chronic disability" under 
38 U.S.C.A. § 1117 or 38 C.F.R. § 3.317 in order to 
entitle the veteran to service connection.    

In addition, to an extent, the veteran is also claiming 
service connection for a skin disorder on a direct basis.  
Service medical records do not show that the veteran 
suffered from any form of skin disorder during service.  
VA treatment records from October 1997 list a diagnosis of 
scalp dermatitis. In the March 1998 VA examination report, 
it was noted that the veteran's skin disorder of acne 
keloidalis had its onset in the year before the 
examination occurred.  Competent medical evidence of 
record does not show that the veteran's current skin 
disabilities are etiologically related to his active 
military service.  Since the preponderance of the evidence 
is against this claim, the benefit of the doubt doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Consequently, the veteran's claim for 
service connection on a direct basis for residuals of a 
skin disorder must be denied.     

II. Entitlement to Service Connection for a Cardiac 
Disorder

The veteran contends that he currently suffers from a 
cardiac disorder as a result of his active service, and 
that service connection for his cardiac disability is 
appropriate.  After a review of the evidence, the Board 
finds that his contention is not supported by the record, 
and that his claim for service connection must fail.

The veteran's service medical records do not reflect any 
complaint, diagnosis, or treatment for coronary artery 
disease (CAD) or arteriosclerotic heart disease.  

Treatment records from November 1994 show that the veteran 
complained of chest pain during physical training.  In 
October 1997, the veteran's Gulf War Registry examination 
report indicated that the veteran had angina pectoris and 
elevated cholesterol with complaints of frequent chest 
pain episodes while exercising.  VA outpatient treatment 
records from December 1997 and May 1998 show continued 
complaints of chest pain and discomfort with a diagnosis 
of coronary artery disease listed.  Treatment records from 
Dr. Toro in December 1997 stated that the veteran 
underwent a cardiac catheterization with balloon and 
received stent implants.  A March 1998 statement from Dr. 
Toro noted that the veteran had occlusion of his left 
artery.  A September 1998 operative report shows that the 
veteran underwent a double coronary artery bypass at St. 
Luke's Hospital.  Treatment records from Dr. Gonzalez 
dated from March 1998 to March 2002 show treatment for 
cardiac problems including ischemia, high blood pressure, 
and coronary artery disease.          

Two March 1998 VA examination reports are included in the 
record.  The general medical examination report notes that 
the veteran denied high blood pressure in the past and 
that he stated that his chest pains began in the year 
before the examination while exercising.  It was noted 
that the veteran still claimed to experience chest pain 
after exertions such as running or going through emotional 
stressful situations.  Diagnoses of atherosclerotic heart 
disease and status post coronary angioplasty were listed 
in the examination report.   The heart examination report 
stated that the veteran had normal blood pressure with no 
cardiac arrhythmia, dyspnea on exertion, or angina except 
in stressful situation as well as no evidence of 
congestive heart failure.  The March 1998 heart 
examination report also noted that the veteran stated that 
he began to notice chest pain while jogging one year ago.  
Diagnoses of arteriosclerotic heart disease with coronary 
artery disease, status post angioplasty with stent 
implants, and minimal angina pectoris were listed in the 
report.

While the examiners in both of the March 1998 VA 
examination reports had not reviewed the veteran's medical 
record prior to the examination, the Board notes that a 
review of the veteran's medical records is not always 
required.  See VAOPGCPREC 20-95 (July 14, 1995)(VA 
examiner must review a claimant's prior medical records 
only when such a review is necessary to ensure a fully 
informed examination or to provide an adequate basis for 
the examiner's finding and conclusions.)  In the March 
1998 VA heart examination report, the examiner did not 
have available the records of past treatment of the 
veteran.  In this case, however, the veteran's service 
medical records are negative of any treatment for a 
cardiac disorder.  Moreover, the history given by the 
veteran is essentially consistent with that shown by the 
available medical records.        

The Board acknowledges the veteran's complaints of a 
cardiac disorder.  The veteran has not demonstrated that 
he has the medical expertise that would render competent 
his statements as to the relationship between active 
military service and his current residuals of a cardiac 
disorder.  His opinion alone cannot meet the burden 
imposed by 38 C.F.R. § 3.303 with respect to the 
relationship between events incurred during service and 
his current disability.  See Moray v. Brown, 2 Vet. App. 
211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). 

Statements submitted by the veteran qualify as competent 
lay evidence.  Competent lay evidence is any evidence not 
requiring that the proponent to have specialized 
education, training, or experience.  Lay evidence is 
considered competent if it is provided by a person who has 
knowledge of facts or circumstances and who can convey 
matters that can be observed and described by a layperson.  
See 38 C.F.R. § 3.159(a)(2) (2002).  Competent medical 
evidence is evidence provided by a person who is qualified 
through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  See 38 C.F.R. 
§ 3.159(a)(1) (2002).  

In this case, competent medical evidence of record does 
not show that the veteran's cardiac disorder is 
etiologically related to his period of active service.  
Service medical records do not reflect that the veteran 
suffered from a cardiac disability while in service.  
Coronary artery disease and arteriosclerotic heart disease 
were not shown to manifest to a compensable degree within 
the initial post-service year, and, therefore, cannot be 
presumed to have been incurred during service.  VA 
treatment records do not provide any competent medical 
evidence that the veteran's current disability is 
attributable to his period of active military service.  In 
the March 1998 VA examination report, the examiner did not 
state that the veteran's cardiac disability was manifested 
during the initial year after separation from service or 
was related to service.  Since the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Consequently, the 
veteran's claim for service connection of a cardiac 
disorder, diagnosed as coronary artery disease (CAD) and 
arteriosclerotic heart disease, must be denied.

III.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp. 
2002).  Implementing regulations for VCAA have been 
published.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  Except for amendments not applicable, 
the provisions of the regulations merely implement the 
VCAA and do not provide any rights other than those 
provided by the VCAA.  

The Board has conducted a complete and thorough review of 
the veteran's claims folder.  The Board finds that the RO 
advised the veteran of the evidence necessary to support 
his claims for entitlement to service connection for 
residuals of both a skin disorder and a cardiac disorder.  
The appellant has not indicated the existence of any 
pertinent evidence that has not already been requested, 
obtained, or attempted to be obtained.  The RO made all 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  All evidence identified by the 
veteran relative to these claims has been obtained and 
associated with the claims folder. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).  In this regard, the RO sent the veteran a letter 
dated in September 2001 and a Supplemental Statement of 
the Case dated in September 2002, which notified the 
veteran of the type of evidence necessary to substantiate 
his claims.  These documents also informed him that VA 
would assist in obtaining identified records, but that it 
was the veteran's duty to give enough information to 
obtain the additional records and to make sure the records 
were received by the VA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the 
Secretary).  

This case differs from Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), in which the Court vacated and remanded 
the Board's decision for VA to obtain additional records, 
i.e., Social Security records, and noted that 
communications from VA did not meet the standard 
subsequently erected by the VCAA, in that they did not 
specify who is responsible for obtaining which evidence.  
In February 2002, VA received a negative reply from the 
Social Security Administration, which stated that the 
veteran had not applied for benefits.  In this case, there 
is no additional development needed.  Consequently, any 
defect in such notice would not prejudice the veteran in 
this instance.  The Board finds that VA's duties to assist 
the claimant and to notify him of the evidence necessary 
to substantiate his claims has been satisfied.


ORDER

Service connection for residuals of a skin disorder as due 
to undiagnosed illness is denied.  

Service connection for a cardiac disorder, diagnosed as 
coronary artery disease (CAD) and arteriosclerotic heart 
disease, is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

